UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8610 AT&T INC. Incorporated under the laws of the State of Delaware I.R.S. Employer Identification Number 43-1301883 208 S. Akard St., Dallas, Texas 75202 Telephone Number:(210) 821-4105 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] AtOctober 31, 2010, there were5,910 million common shares outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements AT&T INC. CONSOLIDATED STATEMENTS OF INCOME Dollars in millions except per share amounts (Unaudited) Three months ended Nine months ended September 30, September 30, Operating Revenues Wireless service $ Voice Data Directory Other Total operating revenues Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total operating expenses Operating Income Other Income (Expense) Interest expense ) Equity in net income of affiliates Other income (expense) – net 29 44 Total other income (expense) Income from Continuing Operations Before Income Taxes Income tax (benefit) expense ) ) Income from Continuing Operations Income from Discontinued Operations, net of tax 7 6 Net Income Less: Net Income Attributable to Noncontrolling Interest ) Net Income Attributable to AT&T $ Basic Earnings Per Share from Continuing Operations Attributable to AT&T $ Basic Earnings Per Share from Discontinued Operations Attributable to AT&T - - Basic Earnings Per Share Attributable to AT&T $ Diluted Earnings Per Share from Continuing Operations Attributable to AT&T $ Diluted Earnings Per Share from Discontinued Operations Attributable to AT&T - - Diluted Earnings Per Share Attributable to AT&T $ Weighted Average Number of Common Shares Outstanding – Basic (in millions) Weighted Average Number of Common Shares Outstanding – with Dilution (in millions) Dividends Declared Per Common Share $ See Notes to Consolidated Financial Statements. 2 AT&T INC. CONSOLIDATED BALANCE SHEETS Dollars in millions except per share amounts September 30, December 31, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable – net of allowances for doubtful accounts of $978 and $1,202 Prepaid expenses Deferred income taxes Other current assets Total current assets Property, plant and equipment Less: accumulated depreciation and amortization ) ) Property, Plant and Equipment – Net Goodwill Licenses Customer Lists and Relationships – Net Other Intangible Assets – Net Investments in Equity Affiliates Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Debt maturing within one year $ $ Accounts payable and accrued liabilities Advanced billing and customer deposits Accrued taxes Dividends payable Total current liabilities Long-Term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes Postemployment benefit obligation Other noncurrent liabilities Total deferred credits and other noncurrent liabilities Stockholders’ Equity Common stock ($1 par value, 14,000,000,000 authorized at September 30, 2010 and December 31, 2009: issued 6,495,231,088 at September 30, 2010 and December 31, 2009) Additional paid-in capital Retained earnings Treasury stock (585,370,749 at September 30, 2010 and 593,300,187 at December 31, 2009, at cost) ) ) Accumulated other comprehensive loss ) ) Noncontrolling interest Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Consolidated Financial Statements. 3 AT&T INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Dollars in millions, increase (decrease) in cash and cash equivalents (Unaudited) Nine months ended September 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings from investments in equity affiliates ) ) Bad debt expense Deferred income tax expense and noncurrent unrecognized tax benefits ) Net (gain) loss from impairment and sale of investments ) 98 Income from discontinued operations ) (6 ) Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) Accounts payable and accrued liabilities ) ) Net income attributable to noncontrolling interest ) ) Other - net ) ) Total adjustments Net Cash Provided by Operating Activities Investing Activities Construction and capital expenditures Capital expenditures ) ) Interest during construction ) ) Acquisitions, net of cash acquired ) ) Dispositions (Purchases) and sales of securities, net ) 11 Other 22 19 Net Cash Used in Investing Activities ) ) Financing Activities Net change in short-term borrowings with original maturities of three months or less ) ) Issuance of long-term debt Repayment of long-term debt ) ) Issuance of treasury stock 24 8 Dividends paid ) ) Other ) ) Net Cash Used in Financing Activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents beginning of year Cash and Cash Equivalents End of Period $ $ Cash paid during the nine months ended September 30 for: Interest $ $ Income taxes, net of refunds $ $ See Notes to Consolidated Financial Statements. 4 AT&T INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Dollars and shares in millions except per share amounts (Unaudited) September 30, 2010 Shares Amount Common Stock Balance at beginning of year $ Balance at end of period $ Additional Paid-In Capital Balance at beginning of year $ Issuance of treasury shares Share-based payments ) Change related to acquisition of interests held by noncontrolling owners 18 Balance at end of period $ Retained Earnings Balance at beginning of year $ Net income attributable to AT&T ($3.17 per diluted share) Dividends to stockholders ($1.26 per share) ) Other (8 ) Balance at end of period $ Treasury Stock Balance at beginning of year ) $ ) Issuance of shares 8 Balance at end of period ) $ ) Accumulated Other Comprehensive Income (Loss) Attributable to AT&T, net of tax: Balance at beginning of year $ ) Other comprehensive income attributable to AT&T (see Note 2) ) Balance at end of period $ ) Noncontrolling Interest: Balance at beginning of year $ Net income attributable to noncontrolling interest Distributions ) Acquisition of interests held by noncontrolling owners ) Translation adjustments applicable to noncontrolling interest, net of taxes 4 Balance at end of period $ Total Stockholders’ Equity at beginning of year $ Total Stockholders’ Equity at end of period $ See Notes to Consolidated Financial Statements. 5 AT&T INC. SEPTEMBER 30, 2010 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Dollars in millions except per share amounts NOTE 1. PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of PresentationThroughout this document, AT&T Inc. is referred to as “AT&T,” “we” or the “Company.” The consolidated financial statements have been prepared pursuant to Regulation S-X and other applicable rules of the Securities and Exchange Commission that permit reduced disclosures for interim reporting. We believe that these consolidated financial statements include all adjustments (consisting only of normal recurring accruals) necessary to present fairly the results for the presented interim periods. The results for the interim periods are not necessarily indicative of those for the full year. You should read this document in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. In preparing the accompanying unaudited consolidated financial statements, we have reviewed all known events that have occurred after September 30, 2010, and through the date that our Form 10-Q was available for issuance for possible inclusion in this Form 10-Q. The consolidated financial statements include the accounts of the Company and our majority-owned subsidiaries and affiliates. Our subsidiaries and affiliates operate in the communications services industry both domestically and internationally, providing wireless and wireline communications services and equipment, managed networking, wholesale services and advertising solutions. All significant intercompany transactions are eliminated in the consolidation process. Investments in partnerships and less than majority-owned subsidiaries where we have significant influence are accounted for under the equity method. Earnings from certain foreign equity investments accounted for using the equity method are included for periods ended within up to one month of our period end. The preparation of financial statements in conformity with U.S. generally accepted accounting principlesrequires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, including estimates of probable losses and expenses. Actual results could differ from those estimates. We have reclassified certain amounts in prior-period financial statements to conform to the current period’s presentation—see Note 4 for a discussion of our change in approach to intersegment activity, effective January 1, 2010, and see Note 7 for a discussion of changes in reporting related to discontinued operations. Recent Accounting Standards Fair Value Measurements and DisclosuresIn January 2010, theFinancial Accounting Standards Board issued “Fair Value Measurements and Disclosures—Improving Disclosures about Fair Value Measurements” (Accounting Standards Update (ASU) 2010-06), which requires new disclosures and explanations for transfers of financial assets and liabilities between certain levels in the fair value hierarchy. ASU 2010-06 also clarifies that fair value measurement disclosures are required for each class of financial asset and liability, which may be a subset of a caption in the consolidated balance sheets, and those disclosures should include a discussion of inputs and valuation techniques. For financial assets and liabilities subject to lowest-level measurements, ASU 2010-06 further requires that we separately present purchases, sales, issuances and settlements instead of netting these changes. With respect to matters other than lowest-level measurements, we adopted ASU 2010-06 beginning with the quarter ended March 31, 2010, with the remaining disclosure requirements becoming effective for fiscal years and interim periods beginning on or after December 15, 2010 (i.e., the quarter ending March 31, 2011, for us). See Note 6 for fair value measurements and disclosures for our investment securities and derivatives. 6 AT&T INC. SEPTEMBER 30, 2010 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-Continued Dollars in millions except per share amounts Valuation and Other AdjustmentsIncluded in the current liabilities reported on our consolidated balance sheets are acquisition-related accruals established prior to 2009. The liabilities include accruals for severance, lease terminations and equipment removal costs associated with our acquisitions of AT&T Corp., BellSouth Corporation (BellSouth) and Dobson Communications Corporation (Dobson). Following is a summary of the accruals recorded at December 31, 2009, cash payments made during 2010, and the adjustments thereto: 12/31/09 Cash Adjustments 9/30/10 Balance Payments and Accruals Balance Severance accruals paid from: Company funds $
